DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 and 4-7 are pending.
Claim 3 is canceled.

Response to Amendment
The amendments to the (specifications, claims) filed on December 01, 2020 have been entered. Claims 1-2 and 4-7 are pending. In regard to claims 3, 4, 6 and 7, the objections has been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed. Independent claims 1, 4, 6 and 7 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a wire harness that can be used for electrical connection inside a vehicle, the wire harness comprising: a the plurality of wires include a first wire and a second wire that are respectively located on both outer sides in a specific bending direction, the specific bending direction being orthogonal to the terminal axial direction, the wire harness is bending in the specific bending direction occurs in the wire bundle exposure so as to reduce sag of a first exposure, which is a portion of the first wire that forms a part of the wire bundle exposure, and to increase sag of a second exposure, which is a portion of the second wire that forms a part of the wire bundle exposure, relative to a reference state in which the terminal axial direction and an axial direction of the wire bundle at the tape end are parallel to each other, the first exposure has a length greater than a length of the second exposure so as to reduce a difference in sag between the second exposure and the first exposure that is caused by a reduction of the sag of the first exposure and an increase of the sag of the second exposure, from the reference state, and the plurality of connector terminals are arranged in a plurality of stages aligned in the specific bending direction, the connector terminals are respectively disposed at a plurality of positions aligned in a direction orthogonal to both the specific bending direction and the terminal axial direction in each of the plurality of stages, the first wire is a wire connected to each of the connector terminals included in one of the plurality of stages that is located outermost in curvature radius direction of the wire bundle exposure, and the second wire is a wire connected to each of the connector terminals included in one of the plurality of stages that is located innermost in the curvature radius direction, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a wire harness that can be used for electrical connection inside a vehicle, the wire harness comprising: a plurality of wires that are bundled together to form a wire bundle; a connector including a plurality of connector terminals, and a connector housing to hold the plurality of connector terminals; and a restraining tape that is wrapped around the wire bundle, thereby restraining the plurality of wires wherein: the restraining tape includes a tape end at a position that is distant from the connector housing in a length direction of the wire bundle, the wire bundle includes a wire bundle exposure that is exposed between the connector housing and the tape end without being subjected to restraint by the restraining tape, the plurality of wires include a first wire and a second wire that are respectively located on both outer sides in a specific bending direction, the specific bending direction being orthogonal to the terminal axial direction, the wire harness is configured to be routed inside the vehicle and bending in the specific bending direction occurs in the wire bundle exposure so as to reduce sag of a first exposure and to increase sag of a second exposure, which is a portion of the second wire that forms a part of the wire bundle exposure, , the first exposure has a length greater than a length of the second exposure so as to reduce a difference in sag between the second exposure and the first exposure that is caused by a reduction of the sag of the first exposure and an increase of the sag of the second exposure, from the reference state, and the wire harness is configured to be routed in a state in which an intermediate portion of the wire harness causes downward bending in the wire bundle exposure by sagging downward by a weight of the wire bundle exposure, the first wire is one of the plurality of wires that is located uppermost, and the second wire is one of the plurality of wires that is located lowermost, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a device for establishing electrical connection inside a vehicle, the device comprising: a wire harness comprising: a plurality of wires that are bundled together to form a wire bundle; a connector provided at an end of the wire bundle, the connector including a plurality of connector, and a connector housing to hold the plurality of connector terminals in a state in which the plurality of connector terminals are arranged in a direction orthogonal to a terminal axial direction; and a restraining tape is wrapped around the wire bundle, wherein: the restraining tape includes a tape end at a position that is distant from the connector housing in a length direction of the wire bundle, the wire bundle includes a wire bundle exposure that is exposed between the connector housing and the tape end, the plurality of wires include a first wire and a second wire, the specific bending direction being orthogonal to the terminal axial direction, the wire harness is routed inside the a connector holder configured to holding the connector of the wire harness or a counterpart connector so as to fix a position of the connector; and a wire bundle holder holding the wire bundle at a position distant from the connector holder in a state in which bending in the specific bending direction occurs in the wire bundle exposure so as to reduce sag of a first exposure, which is a portion of the first wire that forms a part of the wire bundle exposure, and to increase sag of a second exposure, which is a portion of the second wire that forms a part of the wire bundle exposure, from the reference state of the wire harness, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for routing a wire harness inside a vehicle, comprising the steps of: preparing a wire harness comprising: a plurality of wires that are bundled together; a connector that is provided at an end of the wire bundle, the connector including a plurality of connector terminals that are to be respectively mounted to ends of the plurality of wires, and a connector housing holding the plurality of connector terminals are arranged in a the first exposure has a length greater than a length of the second exposure so as to reduce a difference in sag between the second exposure and the first exposure that is caused by a reduction of the sag of the first exposure and an increase of the sag of the second exposure, from the reference state; and routing the wire harness inside the vehicle in a state in which a position of the connector in the wire harness is fixed, and bending occurs in the wire bundle exposure in the specific bending direction so as to increase sag of a first exposure serving as the exposure of the first wire, and to reduce sag of a second exposure serving as the exposure of the second wire, from the reference state, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER G LEIGH/Examiner, Art Unit 2831